Citation Nr: 1713464	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a nerve condition in the left arm, to include in the left wrist.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served honorably in the Army National Guard and U.S. Army Reserves from September 1978 to February 1982, with periods of active duty for training (ACDUTRA) from September 2, 1978 to October 2, 1978, and from July 13, 1980 to July 27, 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the RO in San Diego, California.  Jurisdiction over this case is currently with the RO in Los Angeles, California.  The January 2009 rating decision, in pertinent part, denied reopening service connection for a cervical spine disability, and denied service connection for a nerve condition of the left arm, a bilateral shoulder disability, and a bilateral knee disability.

The Board's prior May 2016 decision reopened service connection for a cervical spine disability and a left wrist disability, and remanded all issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, the Board finds that the May 2016 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  In order to encompass all claimed symptoms of disability, the Board has broadened and reframed one of the issues on appeal to entitlement to service connection for a nerve condition in the left arm, to include in the left wrist (nerve condition in the left arm).

In November 2013, the Veteran testified at a Board Videoconference hearing in Los Angeles, California, before another Veterans Law Judge (VLJ) sitting in Washington, D.C., who has since retired.  A transcript of the hearing has been associated with the electronic file on the "Virtual VA" system.  The Veteran was afforded the opportunity to testify at another hearing before another VLJ, but declined.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with degenerative disc disease (DDD) in the cervical spine, and underwent a cervical spine fusion in April 1995 (cervical spine disability).

2.	The current cervical spine disability is not the result of an injury sustained in, or otherwise etiologically related to, any period of ACDUTRA or inactive duty for training (INACDUTRA).

3.	The Veteran underwent a reconstructive surgery of the ulnar collateral ligament of the metacarpophalangeal joint of the left thumb, a left carpal tunnel release and neurolysis of the left ulnar nerve at the wrist in March 1985, and a transposition of the left ulnar nerve in August 1995.

4.	The Veteran sustained a left wrist injury during a period of ACDUTRA, and sustained a non-service-related wrist injury after service in November 1994.

5.	There is no etiological relationship between the left wrist injury sustained during active service and either the March 1985 or August 1995 surgeries. 

6.	The Veteran is currently diagnosed with degenerative joint disease (DJD) in the left shoulder and a right shoulder strain (bilateral shoulder disability).

7.	The current bilateral shoulder disability is not the result of an injury sustained in, or otherwise etiologically related to, any period of ACDUTRA or INACDUTRA.

8.	The Veteran is currently diagnosed with DJD in both knees (bilateral knee disability).

9.	The current bilateral knee disability is not the result of an injury sustained in, or otherwise etiologically related to, any period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

2.	The criteria for service connection for a nerve condition in the left arm, to include in the left wrist, have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

3.	The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

4.	The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in November 2008, prior to adjudication in January 2009, which, in pertinent part, denied reopening service connection for a cervical spine disability, and denied service connection for a nerve condition in the left arm, bilateral shoulder disability, and bilateral knee disability, and informed the Veteran of the evidence needed to support a service connection claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.

In March 2016, the Veteran was notified that the VLJ who conducted the November 2013 Board hearing was no longer available to participate in any decision made on the Veteran's appeal as required by law.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  As the Veteran's appeal was reassigned to the undersigned VLJ, the Veteran was notified of the right to request another Board hearing within 30 days of the March 2016 notice; however, the Veteran declined the opportunity to testify before the undersigned VLJ.  38 C.F.R. § 19.3(b) (2016).  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, private treatment records, private medical opinions, lay statements, and the transcript from the November 2013 Board hearing.

Further, the Board's prior May 2016 decision remanded the issues on appeal to the RO for further development.  Specifically, the May 2016 Board decision directed the RO to obtain outstanding private treatment records from Dr. D. Fukuda, the Loma Linda Seventh Day Adventist Hospital, and from the Veteran's in-home caregiver through Home Support Services, which were necessary in substantiating the claims on appeal.  Pursuant to the Board's remand directives, in May 2016, the RO requested the Veteran identify the names, addresses, and approximate dates of treatment for any treatment received regarding the disabilities on appeal, specifically from Dr. D. Fukuda, the Loma Linda Seventh Day Adventist Hospital, and from the Veteran's in-home caregiver.  No response to the May 2016 letter has been received from the Veteran.  Accordingly, an August 2016 Supplemental Statement of the Case (SSOC) denied service connection for the disabilities on appeal.  In September 2016, the Veteran's representative provided a waiver of the 30 day waiting period from the August 2016 SSOC, and indicated the Veteran does not have any additional evidence regarding the issues on appeal.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issues on appeal.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In July 2013, the Veteran was provided with VA examinations for cervical spine conditions, peripheral nerve conditions, wrist conditions, and shoulder and arm conditions, the reports from which have been associated with the file, and addendum VA medical opinions for the above examinations were obtained in September 2013.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2013 VA examination reports together with the September 2013 VA medical opinions are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues of service connection for a cervical spine disability, nerve condition in the left arm, and bilateral shoulder disability.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to the claim for service connection for a bilateral knee disability.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon, 20 Vet App. at 81-82.

As discussed below, the Board finds that the weight of the evidence shows that the Veteran did not injure either knee during any period of active service, to include periods of ACDUTRA or INACDUTRA; therefore, there is no in-service injury to which any current bilateral knee disability could be related.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Thus, the Board finds that the competent medical evidence of record is sufficient to decide the issue of service connection for a bilateral knee disability, and no VA examination is necessary to render a decision on this issue.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Cervical Spine Disability

The Veteran generally contends that a cervical spine disability is the result of an in-service injury sustained during a period of ACDUTRA.  Specifically, during the November 2013 Board hearing, the Veteran testified to being pushed off the back of a military truck during active duty training.  The Veteran testified that the fall from the truck caused several injuries, including a cervical spine disability that eventually necessitated cervical spine fusion surgery.  The Veteran testified to being brought to the emergency room following the fall, but was only examined and treated for low back and left wrist pain as doctors did not consider injuries to other parts of the body.  

The Board first finds that the Veteran is currently diagnosed with degenerative disc disease in the cervical spine with cervical radiculopathy, and underwent an anterior cervical fusion with decompression of the left C6 nerve root in April 1995.  Private treatment records from Dr. J.T. in April 1995 show the Veteran was diagnosed with DDD in the cervical spine with cervical radiculopathy and that the Veteran was admitted for an elective cervical spine fusion surgery.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the current cervical spine disability is not the result of an injury incurred during a period of ACDUTRA or INACDUTRA.  Service treatment records show that on July 14, 1980 the Veteran presented to Sierra Vista Hospital with complaints of low back and left wrist pain after jumping off the back end of a truck and falling forward onto the hands.  The July 1980 service treatment record does not reflect any complaints of neck pain resulting from the fall, and subsequent service treatment records also do not contain any complaints or treatment for neck pain.  The only mention of neck pain during the Veteran's National Guard and Army Reserve service appears in a July 1979 private medical letter from Dr. M.S., which indicated the Veteran had a moderate sprain in the neck and shoulders and needed to be omitted from as much physical activity as possible.  Given that the Veteran did not complain of neck pain following the July 1979 letter, and reported for active duty training the following year, suggests that the neck and shoulder sprains were treated and resolved.

Subsequent to service separation, a January 1994 private treatment record from Dr. S.S. notes the Veteran came from work after falling from an office chair and complained of a low back and left shoulder injury.  In May 1994, the Veteran underwent an initial orthopedic evaluation with Dr. H.W. in conjunction with a workers' compensation claim relating to the January 1994 workplace injury.  The May 1994 orthopedic evaluation report reflects the Veteran conveyed falling from an office chair in January 1994, when the chair became caught in a rip in the carpet, causing the Veteran to fall onto the left side of the body, and was subsequently stuck by the chair in the head and neck.  The May 1994 orthopedic evaluation report noted that a February 1994 electrodiagnostic test revealed left cervical radiculopathy.  Another May 1994 private treatment record from Dr. H.W. shows that an MRI imaging study of the cervical spine revealed degenerative disc disease at C5-C6 with posterior disc protrusion, but without contact or compression of the spinal cord.

An April 1995 private treatment record from Dr. S.S. noted that the Veteran reported being scheduled for neck surgery the following week and had been in tremendous pain for 15 months.  Another April 1995 private treatment record from Dr. J.T. reflects the Veteran was admitted for an elective anterior cervical fusion surgery with decompression of the left C6 nerve root due to problems with neck pain and radiculopathy into both arms for over a year following an incident that occurred after service at work in January 1994.  

An October 1995 Agreed Medical Examination report prepared for the Workers' Compensation Appeals Board reflects the Veteran complained of low back pain, left shoulder pain, left wrist pain, and neck pain that had persisted ever since the January 1994 workplace injury.  The October 1995 examination report also shows the Veteran reported being involved in two automobile accidents in 1978 and in 1986 or 1987, which caused other injuries, but the Veteran denied any neck pain following these accidents.  The Veteran also denied having any problems or sustaining any injuries to the neck prior to the January 1994 post-service workplace injury.  At the conclusion of the October 1995 examination, the medical examiner opined that it is medically probable that the some of the degenerative changes in the neck preexisted the January 1994 workplace injury, but that the workplace injury certainly aggravated the Veteran's neck condition.

During a July 2013 VA examination of the cervical spine, the Veteran reported falling off a truck in 1981 during military service.  The Veteran conveyed having progressively increasing neck pain since falling off the truck, until the Veteran underwent cervical fusion surgery.  The Veteran reported the cervical fusion surgery was successful in alleviating some neck pain and denied currently being in  significant pain.  The July 2013 VA examiner diagnosed the Veteran with degenerative disc disease of the cervical spine, and noted the date of diagnosis as 1994, citing the above May 1994 MRI imaging study of the cervical spine that first revealed DDD in the cervical spine.

In a September 2013 VA medical opinion, the VA examiner opined that the Veteran's current cervical spine condition is less likely than not caused by the July 1980 in-service fall from a military truck.  The VA examiner stated that medical records reflect the Veteran sustained a neck injury at work in January 1994.  Further, the VA examiner noted that contemporaneous medical records showed the Veteran's neck condition worsened from its onset in January 1994 until undergoing cervical fusion surgery in March 1995.  Additionally, the VA examiner noted that during the October 1995 examination performed for the Workers' Compensation Appeal Board, the Veteran denied any prior problems or injuries to the neck until the January 1994 workplace injury.

The Board notes that several VA treatment records from the Loma Linda VA Medical Center (VAMC) starting in July 2008 include in a running list of medical impressions that the Veteran's status is post fall off a military truck, with cervical spine fusion surgery on C4-C5, DJD in the lumbar spine at L3-S1, status-post bilateral rotator cuff shoulder surgery, and DJD in the bilateral knees.  However, this medical impression purporting to link the in-service fall from a military truck to the cervical spine fusion surgery reflects a factually inaccurate medical history and is inconsistent with, and outweighed by, other lay and medical evidence of record, and the Board finds that it is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Specifically, as explained in this decision, the Board has found that the weight of the lay and medical evidence of record shows the Veteran underwent the cervical spine fusion surgery in April 1995, subsequent to a January 1994 post-service workplace injury when the Veteran was struck in the neck and left shoulder by an office chair.  Numerous private medical records following and contemporaneous to the January 1994 workplace injury reflect the Veteran sought treatment for neck pain that she attributed to the recent January 1994 workplace injury, including the April 1995 private medical records from the cervical spine fusion surgery, which notes the Veteran had been experiencing neck pain for over a year that stemmed from the January 1994 workplace injury.  Additionally, during the October 1995 examination performed for the Workers' Compensation Appeal Board, the Veteran denied any prior neck injuries or problems prior to the January 1994 workplace injury occurred.  

Thus, the VA treatment records that indicate the Veteran's more recently reported history of having undergone a cervical spine fusion surgery following a fall off a military truck is factually inconsistent with the more contemporaneous, and more probative, lay and medical evidence of record showing the Veteran underwent a cervical spine fusion surgery after sustaining a workplace injury in January 1994.  In this case, the Board is not discounting the history relied upon because of the source of the history, which includes from the Veteran, rather than treatment records; rather, the medical history linking the fall off a military truck and the subsequent cervical spine fusion is inaccurate because it is inconsistent with, and outweighed by, other lay and medical evidence of record.  It is the completeness and accuracy of that history that is important rather than the source of the history.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman).

Similarly, a November 2013 private medical statement from Dr. D.F. relays that the Veteran told Dr. D.F. how falling from the back of a military truck during active service caused multiple injuries that resulted in back pain, leg pain and instability, cervical fusion surgery, rotator cuff repair and an ulnar nerve transfer of the left arm.  Dr. D.F. also relays the Veteran's account of being generally "reinjured" from falling off an office chair at work.  Importantly, Dr. D.F. did not provide an independent medical opinion in the November 2013 statement as to etiology of the Veteran's current disabilities, did not opine as to whether the current cervical spine disability was caused by the post-service work-related neck injury, and did not indicate whether the Veteran's service treatment records and post-service treatment records had been reviewed prior to asserting that the Veteran's current disabilities are caused by the in-service fall; thus, the Board finds that the medical statement from Dr. D.F. is of no probative value in showing that the Veteran's current cervical spine disability, left wrist disability, bilateral shoulder disability, and bilateral knee disability are caused by, or the result of, active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. at 301 (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  Moreover, the November 2013 private medical statement that contains the Veteran's account of being initially injured upon falling from a military truck that ultimately resulted in cervical spine fusion surgery, is inconsistent with the other, more contemporaneous lay evidence and medical history reported during the October 1995 examination performed for the Workers' Compensation Appeal Board, during which the Veteran denied any problems or injuries to the neck prior to the post-service workplace injury that occurred in January 1994.

The Board has considered the Veteran's contention that the injuries sustained in service from falling off a military truck caused the current cervical spine disability.  Although the Veteran has asserted that the current cervical spine disability is causally related to service, she is a lay person and, under the facts of this particular case, which include documentation of contemporaneous symptoms and treatment and the Veteran's own previous reports of sustaining a post-service neck injury at work, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed cervical spine disability.  The etiology of the Veteran's cervical spine disability is a complex medical etiological question dealing with the origin and progression of the musculoskeletal system, and this disability is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as neck pain.  Thus, while the Veteran is competent to relate neck pain that she experienced at any time, under the facts of this case, she is not competent to opine as to whether there is a link between the current cervical spine disability and an injury during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Likewise, in a November 2013 lay statement, the Veteran's in-home caregiver conveyed the Veteran's belief that the underlying cause of her current cervical spine, left wrist, bilateral shoulder, and bilateral knee disabilities are attributable to the fall injury sustained during active service; however, as discussed above, the in-home caregiver, like the Veteran, is a lay person and is not competent to render a medical opinion regarding the cause of the Veteran's current disabilities.

Upon consideration of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence shows that a cervical spine injury did not occur during a period of ACDUTRA or INACDUTRA.  National Guard and Army Reserve service treatment records do not reflect any complaints or treatment for a cervical spine injury or neck pain either at the time of, or subsequent to, the July 1980 fall from a military truck.  Similarly, private treatment records do not reflect any complaints or treatment for a cervical spine injury or neck pain until May 1994, when the Veteran complained of neck pain resulting from a workplace injury that occurred in January 1994.  Finally, in the September 2013 VA medical opinion, the VA medical examiner opined that the Veteran's current cervical spine disability is less likely than not caused by the July 1980 in-service fall from the back of a truck.

For the reasons discussed above, the Board finds that the weight of the competent and credible evidence demonstrates that the cervical spine disability was not incurred in or otherwise caused by active service, as the evidence does not show an in-service injury or disease.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Nerve Condition in the Left Arm, 
to Include in the Left Wrist

The Veteran contends that a nerve condition in the left arm is the result of an injury sustained in service during active duty training after being pushed off the back of a military truck.  During the November 2013 Board hearing, the Veteran testified to being pushed off the back of a military truck and injuring the left wrist when positioning both hands in front of the body in guarding against the fall.  The Veteran testified to being brought to the emergency room following the fall, but was ultimately given ice packs and told to go on best rest for two days.

Initially, the Board finds that the Veteran is currently diagnosed with a nerve condition in the left arm, to include in the left wrist.  The report for a July 2013 VA examination for peripheral nerve conditions shows the Veteran was diagnosed with left median nerve transection, repaired.  The VA examiner stated the date of diagnosis was August 1990 based on the Veteran's report of sustaining a laceration to the left arm in August 1990, which required surgical repair for partial damage to the median nerve.  The July 2013 VA examination report also noted that the Veteran still experiences residual numbness in the palm, but has full flexion and extension of the fingers and good dexterity.

Another report for a July 2013 VA examination of wrist conditions shows the Veteran did not have a diagnosed left wrist condition.  The July 2013 VA examiner noted that examination of both wrists revealed normal wrists and that there were no significant findings of a left wrist condition.  During the July 2013 VA examination, the Veteran reported injuring both wrists during active service when falling off a truck and onto both extended arms.  The Veteran reported onset of bilateral wrist pain after the fall, but that the right wrist improved while the left wrist continued to be symptomatic, eventually requiring carpal tunnel release surgery in the left wrist sometime in the 1990s.  The Veteran reported residual symptoms of stiffness in the left wrist as well as numbness in the left palm.  The July 2013 VA examiner noted the Veteran's history of median nerve injury in the left arm, which resulted in overlapping symptoms with those relating to the left wrist, which symptoms the Veteran was unable to distinguish.

Although the July 2013 VA examinations revealed a current diagnosis for a nerve condition in the left arm but no current diagnosis for a left wrist condition, the associated examination reports also reveal overlapping symptoms for the left arm and the left wrist that were indistinguishable from one another.  Thus, viewing the July 2013 VA examination reports in the light most favorable to the Veteran, the Board resolves reasonable doubt in the Veteran's favor in finding that the Veteran has as current nerve condition in the left arm, to include in the left wrist.

Next, the Board finds that the Veteran sustained a left wrist injury during active service.  Service treatment records show that the Veteran presented to Sierra Vista Hospital on July 14, 1980, with complaints of low back and left wrist pain after jumping off the back of a truck and falling forward onto the hands.  An X-ray of the left wrist was negative for fractures or dislocation, showed the joint spaces appeared normal, and that the surrounding soft tissues were without abnormalities.  The medical examiner's impression was a normal left wrist with no evidence of fractures or dislocations.

Upon review of all the evidence, the Board finds that the weight of the evidence demonstrates that, although the Veteran sustained a left wrist injury during active service, the current nerve condition in the left arm is not caused by, or etiologically related to, the in-service left wrist injury.  Even though the Veteran reported left wrist pain at the time of the July 1980 emergency room visit, X-rays of the left wrist revealed a normal left wrist with no evidence of fractures or dislocations.  Subsequent service treatment records do not contain any complaints or treatment for left arm or wrist pain or for a nerve condition in the left arm or wrist.

Post-service treatment records reflect that the Veteran sustained a left wrist injury at work in January 1994 when falling off an office chair.  An October 1995 Agreed Medical Examination report prepared for the Workers' Compensation Appeals Board reflects the Veteran complained of low back pain, left shoulder pain, left wrist pain, and neck pain that had persisted ever since the January 1994 post-service workplace injury.  During the October 1995 medical examination, the Veteran reported landing on the left wrist upon falling from the office chair in January 1994, and began having immediate pain in the left wrist thereafter.  The October 1995 examination report noted the Veteran underwent a transposition of the left ulnar nerve in August 1995.  The Veteran also reported previously injuring the left wrist during another workplace accident that occurred in November 1984, when the Veteran tripped over a wire and injured the left foot and left hand.  The November 1984 workplace injury to the left hand resulted in surgery in March 1985 to reconstruct the ulnar collateral ligament of the metacarpophalangeal joint of the left thumb, a left carpal tunnel release and neurolysis of the left ulnar nerve at the wrist.  The Veteran denied any other problems or injuries to the left arm or wrist aside from the November 1984 and January 1994 workplace injuries. 

As stated above, the Veteran was provided with a VA examination of the peripheral nerves in July 2013, at which time the Veteran was diagnosed with left median nerve transection, repaired.  During the July 2013 VA examination, the Veteran reported sustaining a laceration to the left arm in August 1990, which required surgical repair for partial nerve damage to the median nerve.  During another July 2013 VA examination of wrist conditions, the Veteran reported injuring both wrists during active service when falling off a military truck and noticed an onset of bilateral wrist pain thereafter.  The Veteran reported the right wrist improved while the left wrist continued to be symptomatic, eventually requiring carpal tunnel release surgery sometime in the 1990s.  In two separate September 2013 VA medical opinions, the VA examiner opined that the Veteran's nerve condition in the left arm and claimed left wrist condition are less likely than not caused by the in-service fall from a military truck in July 1980.  The VA examiner pointed to medical records that showed the Veteran sustained a left wrist injury at work in November 1984, which required surgery reconstructing the ulnar collateral ligament of the metacarpophalangeal joint of the left thumb, a left carpal tunnel release and neurolysis of the left ulnar nerve.  Moreover, the Veteran denied any other left arm or wrist injuries other than the injuries sustained from the November 1984 and January 1994 workplace accidents during the October 1995 Agreed Medical Examination performed for the Workers' Compensation Appeals Board.

The Board notes that a June 2009 VA treatment record records the Veteran's reported history of falling off a truck while in service and undergoing left hand carpel tunnel surgery, left thumb surgery, and left ulnar translation after the in-service fall; however, this VA treatment note suggesting that the in-service fall from a military truck resulted in surgery in the left wrist records a factually inaccurate history that is inconsistent with, and outweighed by, other lay and contemporaneous medical evidence of record (as found by this Board decision after weighing of the evidence).  For this reason, the Board finds that the history of undergoing left hand carpel tunnel surgery, left thumb surgery, and left ulnar translation after the in-service fall, as reported by the Veteran and recorded in VA treatment records, is of no probative value.  See Reonal, 5 Vet. App. at 461.  Specifically, the medical evidence of record contains an X-ray imaging report of the left wrist taken immediately following the July 1980 in-service fall that shows the left wrist was found to be clinically normal.  Further, the lay and medical evidence of record reflects the Veteran underwent surgeries to the left wrist on two occasions, each following post-service workplace injuries that occurred in November 1984 and in January 1994.  During the October 1995 Agreed Medical Examination performed for the Workers' Compensation Appeals Board, the Veteran reported sustaining an injury to the left hand from a November 1984 post-service workplace accident, which resulted in surgery in March 1985 to reconstruct the ulnar collateral ligament of the metacarpophalangeal joint of the left thumb, a left carpal tunnel release and neurolysis of the left ulnar nerve.  The October 1995 examination report noted the transposition of the left ulnar nerve that occurred in August 1995, following the January 1994 post-service workplace injury.  Accordingly, the June 2009 VA record indicating the Veteran underwent a left hand carpel tunnel surgery, left thumb surgery, and left ulnar translation following the in-service fall from a military truck is factually inaccurate given that X-rays of the left wrist taken immediately after the in-service fall revealed a clinically normal left wrist.  The Board is not discounting the history relied upon because of the source of the history, which includes from the Veteran, rather than treatment records; rather, the medical history linking the fall off a military truck and the subsequent nerve condition in the left arm is inaccurate because it is inconsistent with other medical evidence of record showing the Veteran first underwent left wrist surgery in March 1985, following a November 1984 workplace injury, and then again in August 1995, following the January 1994 workplace injury.  It is the completeness and accuracy of that history that is important rather than the source of the history.  See, e.g., Kowalski, 19 Vet. App. at 177; Nieves-Rodriguez, 22 Vet. App. 295.

As discussed above, the Board finds the November 2013 private medical statement from Dr. D.F. that relays the Veteran's belief that falling from a military truck during active service caused multiple injuries, including the current nerve condition in the left arm, is not probative in establishing an etiological relationship between the current nerve condition in the left arm and the in-service left wrist injury.  
Dr. D.F. did not provide a medical opinion as to the etiology of the current nerve condition in the left arm and did not acknowledge or address the November 1984 workplace injury of the left wrist that the Veteran sustained subsequent to service separation, which required surgery reconstructing the ulnar collateral ligament of the metacarpophalangeal joint of the left thumb, a left carpal tunnel release and neurolysis of the left ulnar nerve.  See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 301.  

Upon consideration of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence shows that the Veteran's current nerve condition in the left arm was not caused by the in-service fall from a military truck in July 1980.  Although the Veteran complained of left wrist pain following the July 1980 fall, X-rays taken at the emergency room revealed a normal left wrist with no evidence of fracture or dislocation.  Additionally, medical evidence of record demonstrates that the Veteran first sustained a left wrist injury at work in November 1984, which required reconstructive surgery of the ulnar collateral ligament of the metacarpophalangeal joint of the left thumb, a left carpal tunnel release, and neurolysis of the left ulnar nerve in March 1985.  The evidence of record also shows that the Veteran sustained another work-related injury to the left wrist in January 1994, and subsequently underwent a transposition of the left ulnar nerve in August 1995.  Finally, the September 2013 VA medical examiner opined that the Veteran's current nerve condition in the left arm and claimed left wrist condition are less likely than not caused by the in-service fall from a military truck as the medical evidence of record indicates the current nerve condition in the left arm was the result of a prior left wrist injury sustained at work in November 1984, and given that the Veteran denied any prior left hand or wrist injuries during an October 1995 medical examination done for the Workers' Compensation Appeal Board.

For the reasons discussed above, the Board finds that the weight of the competent and credible evidence demonstrates that the current nerve condition in the left arm, to include in the left wrist, was not incurred in or otherwise caused by active service, as the evidence shows that current nerve condition in the left arm is not etiologically related to the in-service injury sustained in July 1980.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Bilateral Shoulder Disability 

The Veteran asserts that a current bilateral shoulder disability is the result of active service.  Specifically, during the November 2013 Board hearing, the Veteran testified to being pushed off the back of a military truck during active duty training.  The Veteran testified that the fall from the truck caused several injuries, including injuries to the bilateral shoulders that eventually necessitated surgery repairing the rotator cuffs in both shoulders.  The Veteran testified to being brought to the emergency room following the fall, but was only examined and treated for low back and left wrist pain as doctors did not consider injuries to other parts of the body.  The Veteran testified that after X-rays were taken, she was treated with ice packs and told to go on best rest for two days.

The Board first finds that the Veteran has a current diagnosis for a bilateral shoulder disability.  A July 2013 VA examination of the Veteran's shoulders reflects the Veteran was diagnosed with a right shoulder strain and DJD in the left shoulder.  The earliest diagnosis for the left shoulder appears in a November 1993 private treatment record from Dr. S.S., which shows a diagnosis of bursitis in the left shoulder.

After review of all the evidence, the Board finds the weight of the evidence shows that the current bilateral shoulder disability was not incurred during a period of ACDUTRA or INACDUTRA.  Service treatment records show that on July 14, 1980, the Veteran presented to Sierra Vista Hospital with complaints of low back and left wrist pain after jumping off the back end of a truck and falling forward onto her hands.  The July 1980 service treatment record does not reflect any complaints of shoulder pain resulting from the fall, and subsequent service treatment records also do not contain any complaints or treatment for shoulder pain.  The only mention of shoulder pain during the Veteran's National Guard and Army Reserve service appears in a July 1979 private medical letter from Dr. M.S., which indicated the Veteran had a moderate sprain in the neck and shoulders and needed to be omitted from as much physical activity as possible.  Given that the Veteran did not complain of shoulder pain following the July 1979 letter, and reported for active duty training the following year, suggests that the neck and shoulder sprains were treated and resolved.

The earliest post-service treatment record that contains complaints of shoulder pain appear in the November 1993 private treatment record from Dr. S.S.  The Veteran complained of left shoulder pain that began two days prior when the Veteran was lifting things and caused the injury to the left shoulder.  Shortly thereafter, a January 1994 private treatment record reflects the Veteran sustained an injury to the left shoulder after falling off an office chair at work.  The Veteran complained of left shoulder pain from the fall, which Dr. S.S. noted was just starting to get better from the November 1993 visit when the January 1994 workplace injury occurred.

A March 1994 private treatment record from Dr. M.P. contains the results of an MRI of the left shoulder, which revealed a normal rotator cuff with no evidence of degenerative change, focal partial or full thickness tear; however, Dr. M.P. concluded that there was moderate risk of impingement of the left shoulder secondary to a combination of acromial configuration with down sloping and acquired subacromial traction spurs.

During a May 1994 private medical examination with Dr. H.W., the Veteran reported injuring the left shoulder at work in January 1994.  Dr. H.W.'s impression was impingement syndrome in the left shoulder, with no evidence of a rotator cuff tear according to the March 1994 MRI report.  At the conclusion of the examination, Dr. H.W. opined that the Veteran's left shoulder injury was caused by the workplace fall that occurred in January 1994.

An April 1995 private treatment record from Dr. J.T. shows the Veteran underwent cervical fusion surgery due to cervical DDD with cervical radiculopathy.  Dr. J.T. noted that the Veteran had been experiencing problems with the neck and shoulders for some time, which stemmed from a minor workplace injury that occurred in January 1994.  An October 1995 Agreed Medical Examination performed for the Workers' Compensation Appeals Board reflects the Veteran attributed left shoulder pain to the fall at work in January 1994, and denied any history of problems or injuries to the left shoulder prior to that workplace injury.

A March 1996 private treatment record from Dr. R.B. reflects that X-rays of both shoulders revealed normal results, but that an MRI of the left shoulder indicated impingement syndrome.  The March 1996 private treatment record shows the Veteran reported falling from a chair a few years ago and complained of bilateral shoulder pain associated with lifting that had been present for about a year.  An April 1996 private treatment record from Dr. L.R. reflects the Veteran was referred for chronic impingement and rotator cuff tendinitis of the left shoulder that was not responsive to injections and physical therapy.  Dr. L.R. noted that the Veteran had problems with the left shoulder ever since the January 1994 post-service workplace accident.

The Veteran underwent a VA examination of the shoulders in July 2013, at which time the Veteran was diagnosed with a right shoulder strain and DJD in the left shoulder.  During the July 2013 VA examination, the Veteran reported sustaining injuries to both shoulders when falling off a truck during military service and landing with extended arms.  The Veteran reported noticing pain and stiffness in the shoulders following the in-service fall, which was exacerbated by the January 1994 fall at work.  The Veteran also reported having undergone a scooping procedure to remove spurs in both shoulders and debridement.  A September 2013 VA medical opinion contains the VA examiner's opinion that the Veteran's left shoulder disability is less likely than not caused by the July 1980 fall from the back of a military truck as medical records show the Veteran sustained a left shoulder injury in a January 1994 work-related accident.  A separate September 2013 VA medical opinion was also provided for the right shoulder, in which the VA examiner opined that it is less likely than not that the Veteran's current right shoulder disability was caused by falling from the back of a military truck in July 1980.  The September 2013 VA examiner noted that the medical evidence of record did not demonstrate that the Veteran had been having recurrent or persistent right shoulder pain following the July 1980 fall.

Upon consideration of all of the evidence of record, both lay and medical, the Board finds that the weight of the evidence shows that a bilateral shoulder injury did not occur during a period of ACDUTRA or INACDUTRA.  The July 1980 service treatment records do not reflect the Veteran complained of any shoulder pain after being pushed off the back of a military truck, and subsequent service treatment records similarly do not reflect any complaints or treatment for shoulder pain.  Moreover, the March 1994 private treatment record discussed above contains Dr. H.W.'s medical opinion that the Veteran's left shoulder injury was caused by the January 1994 workplace injury.  Additionally, several private treatment records subsequent to the January 1994 workplace fall reflect the Veteran's own reports of left shoulder pain attributed to the workplace fall.  The September 2013 VA medical opinions also do not support that a bilateral shoulder injury occurred during service given that the medical evidence of record shows the left shoulder disability was caused by the January 1994 workplace injury, and that post-service treatment records do not reflect persistent pain or ongoing problems with the right shoulder.  Finally, the medical evidence of records demonstrates the Veteran did not complain of right shoulder pain until March 1996.

For the reasons discussed above, the Board finds that the weight of the competent and credible evidence demonstrates that a bilateral shoulder disability was not incurred in or otherwise caused by active service, as the evidence does not show an in-service injury or disease.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Bilateral Knee Disability

The Veteran generally contends that a bilateral knee disability was the result of an injury that occurred during active duty training.  During the November 2013 Board hearing, the Veteran testified to being pushed off the back of a military truck during active duty training.  The Veteran testified that the fall from the truck caused several injuries, including a bilateral knee disability.  The Veteran testified to being brought to the emergency room following the fall, but was only examined and treated for low back and left wrist pain as doctors did not consider injuries to other parts of the body.  The Veteran testified that subsequent to the in-service fall, both knees would give out, causing the Veteran to fall.  The Veteran also testified to undergoing total knee replacement surgeries for both knees.

At the outset, the Board finds that the Veteran has a current bilateral knee disability.  A March 2011 VA treatment record reflects an X-ray examination of the left knee revealed mild tricompartmental DJD.  A November 1999 private treatment record from Dr. N.G. reflects a bone scan imaging study revealed abnormally increased activity within the bilateral knee joints and in the bilateral first metatarsophalangeal joints that were likely degenerative.  VA treatment records starting in July 2008 also include DJD in the bilateral knees in a list of the Veteran's medical history.  Although the record does not reflect a confirmed diagnosis of a right knee disability, the Board resolves reasonable doubt in the Veteran's favor in finding that the Veteran has as current right knee disability.

Upon review of all the evidence, lay and medical, the Board finds the weight of the evidence shows that a bilateral knee disability was not incurred during a period of ACDUTRA or INACDUTRA.  Service treatment records show that on July 14, 1980, the Veteran presented to Sierra Vista Hospital with complaints of low back and left wrist pain after jumping off the back end of a truck and falling forward onto her hands.  The July 1980 service treatment record does not reflect any complaints of knee pain resulting from the fall, and subsequent service treatment records also do not contain any complaints or treatment for knee pain.  

Post-service treatment records do not reflect any complaints or treatment for knee pain until July 1995.  A July 1995 private treatment record from Dr. S.S. reflects the Veteran complained of severe pain in the right leg and that the Veteran was unable to walk due to the pain.  Dr. S.S. noted that the Veteran's right knee was swollen and slightly red, and observed that the Veteran was morbidly obese and that the right leg was very tender with palpation.  An August 1995 private treatment record from Dr. A.C. shows an X-ray examination revealed a normal right knee.  The November 1999 private treatment record discussed above indicated the presence of degenerative activity in the bilateral knee joints.

A March 2007 VA treatment record reflects the Veteran complained of left knee pain and that the Veteran felt future knee surgery would be needed.  The VA examiner's assessment was that the Veteran's morbid obesity was causing joint problems.  Similarly, a June 2009 VA treatment record shows the Veteran complained of bilateral knee pain, which was treated with steroid injections in the knee joint space.  The VA examiner noted the Veteran's morbid obesity was causing joint problems and encouraged the Veteran to resume taking medication to control blood sugar levels.  

As discussed above, the November 2013 private medical statement from Dr. D.F. that relays the Veteran's belief that falling from a military truck during active service caused multiple injuries, including the current bilateral knee disability, is not probative in establishing that the current bilateral knee disability was caused by the in-service fall from a military truck.  Dr. D.F. did not provide a medical opinion as to the etiology of the current bilateral knee disability, did not address whether service treatment records or post-service treatment records had been reviewed, and did not discuss the VA treatment records reflecting VA examiners' assessments that the Veteran's morbid obesity was causing joint problems.  See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 301.

The Board has considered the November 2013 lay statement from the Veteran's in-home caregiver, as well as the Veteran's contention that the underlying cause of the current bilateral knee disability is due to the injuries sustained from the in-service fall from a military truck; however, as discussed above, both the Veteran and the in-home caregiver are lay persons, and under the facts of this particular case that include no in-service knee injury, no symptoms of knee pain reported until July 1995, degenerative findings in the bilateral knee joints in November 1999, and VA medical examiners' assessments that morbid obesity was causing the Veteran's joint problems, do not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current bilateral knee disability.  Additionally, these lay statements are outweighed by the medical evidence of record, which include documentation of contemporaneous symptoms and treatment, and do not reflect any complaints or treatment for knee pain during service and post-service until July 1995, over 13 years after service separation.  Thus, upon consideration of the all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that a bilateral knee injury did not occur during a period of ACDUTRA or INACDUTRA.  

The claims file contains no other competent medical evidence addressing the relationship between the current bilateral knee disabilities and active service.  Based on the evidence of record, the Board finds that the weight of the competent and credible evidence demonstrates that a bilateral knee disability was not incurred in or otherwise caused by active service, as the evidence does not show an in-service injury or disease.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a nerve condition in the left arm, to include in the left wrist, is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral knee disability is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


